      Case: 1:20-cv-01027-MWM Doc #: 1-3 Filed: 12/22/20 Page: 1 of 6 PAGEID #: 7
                                                                                                                                                     EXHIBIT A
                                                                                                                                  COPY



                                                          COURT       OF    COMMON       PLEAS
                                                          HAMILTON          COUNTY,       OHIO




EDEN    FORD       SACHS
       PLAINTIFF
                                                                                                                     Use      below number           on
                                                                                                                     all      future pleadings
                   vs

                                                                                                             No.     A    2004042
                                                                                                                           SUMMONS
BJS    RESTAURANT              BREWHOUSE
        DEFENDANT




        BJS       RESTAURANT             &    BREWHOUSE
        CO    BJS       RESTAURANT             OPERATIONS             CO                       D - 1
        7755       CENTER       AVENUE             SUITE    300
        HUNTINGTON             BEACH          CA    92647




You are notified
that    you have             been    named Defendant (s)                     in    a complaint             filed by


        EDEN       FORD       SACHS
        2235       STRATORD          AVENUE          #2
        CINCINNATI             OH    45219


                                                                                                                                      Plaintiff (s)
in    the    Hamilton County,                      COMMON       PLEAS       CIVIL    Division,
AFTAB PUREVAL, 1000 MAIN STREET                            ROOM 315,
CINCINNATI, OH 45202.
You    are    hereby          summoned             and    required          to    serve       upon     the    plaintiff's
attorney,          or upon          the plaintiff,                if he/she          has       no attorney of              record,       a
copy of an answer                   to the          complaint          within       twenty-eight              (28)       days    after
service of          this       summons on you,                   exclusive          of    the day of           service.          Your
answer       must       be    filed with             the    Court          within    three          (3)    days     after       the
service       of    a    copy of             the    answer       on    the       plaintiff's           attorney.


Further,          pursuant          to       Local       Rule    10    of    Hamilton          County,        you are         also     required       to
file    a Notification                   Form       to receive notice                of       all    future        hearings.


If    you    fail       to    appear          and    defend,          judgement by default will be                            rendered
against       you       for    the       relief          demanded        in the attached complaint.




Name and Address of                      attorney                                               AFTAB        PUREVAL
JEFFREY       T    KENNEY                                                                       Clerk,        Court      of     Common       Pleas
305    WEST       NATIONWIDE             BLVD                                                          Hamilton County,               Ohio
COLUMBUS                       OH                         43215


                                                                                         By     RICK       HOFMANN
                                                                                                                                      Deputy




                                                                                         Date:            November       20,    2020




D130371289
D130371289
              Case: 1:20-cv-01027-MWM Doc #: 1-3 Filed: 12/22/20 Page: 2 of 6 PAGEID #: 8
                                                                                                             EXHIBIT A




                                                         fix*          0




                                                         Wlf
                                             AFTAB PUREVAL
                   HAMILTON COUNTY CLERK OF COURTS


                                      COMMON PLEAS DIVISION


                                       ELECTRONICALLY                          FILED
                              November               17,        2020           02:25        PM
                                               AFTAB           PUREVAL
                                             Clerk of                  Courts
                                      Hamilton County,                            Ohio
                                       CONFIRMATION                        1007095



           EDEN FORD SACHS                                                                A 2004042

                              vs.

            BJS RESTAURANT
              BREWHOUSE




    FILING TYPE: INITIAL FILING (IN COUNTY) WITH NO JURY
                                                         DEMAND

                                                PAGES FILED: 4




                                                              EFR200




E-FILED 11/17/2020 02:25 PM   /   CONFIRMATION 1007095   / A 2004042   /   COMMON PLEAS DIVISION   /   IFI
              Case: 1:20-cv-01027-MWM Doc #: 1-3 Filed: 12/22/20 Page: 3 of 6 PAGEID #: 9
                                                                                                              EXHIBIT A




                        IN THE COMMON PLEAS COURT OF HAMILTON COUNTY, OHIO



           Eden Ford Sachs
           2235 Stratford Avenue, #2
           Cincinnati, Ohio 45219,


                              Plaintiff,
                                                                              Case No.
                   v.

                                                                              Judge
           BJ's Restaurant & Brewhouse
           do Registered Agent BJ's Restaurant
           Operations Company
           7755 Center Avenue, Suite 300
           Huntington Beach, California 92647,


                              Defendant.



                                                          COMPLAINT


                   This case arises out of a severe injury plaintiff suffered while a patron of BJ's Restaurant

            and Brewhouse. More specifically, plaintiff fell due to a hazardous and dangerous condition that

            was not open and obvious to plaintiff at the time of the fall. Plaintiff seeks compensatory and

            punitive damages for her injuries.

                                                           PARTIES


                    1.        Plaintiff, Eden Ford Sachs (hereinafter "Ms. Sachs"), resides at 2235 Stratford

            Avenue #2, Cincinnati, Ohio 45219. Ms. Sachs was seriously injured in a fall that occurred on

            the defendant's premises on June 23, 2019.

                    2.        Defendant, BJ's Restaurant & Brewhouse (hereinafter "BJ's"), is the owner and

            operator of BJ's Restaurant and Brewhouse located 2631 Edmondson Road, Norwood, Ohio


            45209 (hereinafter "the Restaurant"). At all times relevant, BJ's owned, operated and possessed


            and controlled the Restaurant and the Restaurant's premises.




E-FILED 11/17/2020 02:25 PM    /   CONFIRMATION 1007095   / A 2004042   /   COMMON PLEAS DIVISION   /   IFI
             Case: 1:20-cv-01027-MWM Doc #: 1-3 Filed: 12/22/20 Page: 4 of 6 PAGEID #: 10
                                                                                                              EXHIBIT A




                                               JURISDICTION AND VENUE


                    3.        This Court has jurisdiction over this case because plaintiff is an Ohio resident,

            defendant engages in business in Ohio, and the events giving rise to this lawsuit occurred in

            Hamilton County, Ohio.


                    4.        Venue is proper in this Court because defendant conducts business in Hamilton

            County, Ohio and the events giving rise to this action occurred at the defendant's premises

            located in Hamilton County, Ohio.

                                             BACKGROUND ALLEGATIONS


                    5.        On June 23, 2019, Ms. Sachs was a business invitee of the BJ's restaurant located

            in Norwood, Ohio.

                    6.        While a business invitee, Ms. Sachs was seated at a booth. As she attempted to get

            out of the booth, she slipped on the floor and fell immediately onto her back with her left foot

            under her body. The slipperiness of the floor was neither open nor obvious.


                    7.        Upon witnessing Ms. Sachs on the ground, a BJs server passing by noted that the


            floors get slippery from grease.

                    8.        As a result of the fall, Ms. Sachs suffered severe injuries, which included a

            ligament sprain in her left ankle and an organized hematoma that required surgeiy.


                    9.        Ms. Sachs' injuries have continued for more than a year and include debilitating


            pain and suffering. Ms. Sachs has incurred medical expenses, lost income, and substantial pain

            and suffering.

                                  COUNT ONE - PREMISES LIABILITY/NEGLIGENCE


                    1 0.      Plaintiffs repeat and reallege the allegations contained in the preceding paragraphs


            of the Complaint as if fully restated herein.




                                                              -2-


E-FILED 11/17/2020 02:25 PM   /   CONFIRMATION 1007095   / A 2004042   /   COMMON PLEAS DIVISION   /   IFI
             Case: 1:20-cv-01027-MWM Doc #: 1-3 Filed: 12/22/20 Page: 5 of 6 PAGEID #: 11
                                                                                                             EXHIBIT A




                      11.     At all times relevant hereto, plaintiff was an invitee within the scope of her


           invitation on defendant's premises.


                      12.     At all times relevant hereto, defendant owed plaintiff a duty to exercise


           reasonable care to make its premises safe for plaintiff and to eliminate hidden dangers and to

           warn of any known dangers.


                      13.     At all times relevant hereto, defendant owed plaintiff a duty to make reasonable

            inspections of its premises, to warn Plaintiff of dangerous conditions, to discover non-obvious

            dangerous conditions, and thereafter, warn plaintiff of the danger or make its premises safe so

            plaintiff would not be unreasonably or unnecessarily exposed to danger.

                      14.     For among other reasons, defendants breached their duties because they: (1 ) failed

            to maintain its premises and areas under its control so as to avoid unreasonably or unnecessarily

            exposing plaintiff to danger; (2) failed to warn plaintiff of the hazardous area and other non-

            obvious dangers so as to avoid unreasonably or unnecessarily exposing plaintiff to danger; and


            (3) failed to discover the dangerous conditions and make it safe for plaintiff. Upon information

            and belief, defendants' conduct was reckless and constituted a conscious disregard for the safety

            of defendants' business invitees, including the plaintiff, Ms. Sachs.

                      15.     As a result of the foregoing, plaintiff has suffered bodily injury as well as


            resulting pain and suffering, mental anguish, lost income and medical expenses.


                      16.     These losses are permanent and continuing, as plaintiff will suffer losses in the

            future.




                                                              -3-


E-FILED 11/17/2020 02:25 PM   /   CONFIRMATION 1007095   / A 2004042   /   COMMON PLEAS DIVISION   /   IFI
             Case: 1:20-cv-01027-MWM Doc #: 1-3 Filed: 12/22/20 Page: 6 of 6 PAGEID #: 12
                                                                                                                 EXHIBIT A




                                                    PRAYER FOR RELIEF


                              WHEREFORE, Plaintiff requests that this Court:


                              (a)       Award Plaintiff compensatory damages in excess of $25,000.00;


                              (b)       Award Plaintiff punitive damages in excess of $25,000.00 and


                              (c)       Grant such other relief as may be deemed just and proper.



                                                                Respectfully submitted,



                                                                /s/ Jeffrey T. Kennev
                                                                Jeffrey T. Kenney              (0051807)
                                                                Melanie M. Lennon              (0095576)
                                                                Cooper & Elliott, LLC
                                                                305 West Nationwide Boulevard
                                                                Columbus, Ohio 43215
                                                                (614)481-6000
                                                                (614)481-6001 (Facsimile)
                                                                ieffk@cooperelliott.com
                                                                melaniel@cooperelliott.com


                                                                Attorneys for Plaintiff
                                                                Eden Sachs




                                                                  -4-


E-FILED 11/17/2020 02:25 PM   /     CONFIRMATION 1007095   /   A 2004042   /   COMMON PLEAS DIVISION   /   IFI
